UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01700 Franklin Gold and Precious Metals Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Franklin Gold and Precious Metals Fund ACACIA MINING PLC Meeting Date:APR 21, 2016 Record Date:APR 19, 2016 Meeting Type:ANNUAL Ticker:ACA Security ID:G0067D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Kelvin Dushnisky as Director Management For For 5 Re-elect Bradley Gordon as Director Management For For 6 Re-elect Juma Mwapachu as Director Management For For 7 Re-elect Rachel English as Director Management For For 8 Re-elect Andre Falzon as Director Management For For 9 Re-elect Michael Kenyon as Director Management For For 10 Re-elect Steve Lucas as Director Management For For 11 Re-elect Peter Tomsett as Director Management For For 12 Re-elect Stephen Galbraith as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For AGNICO EAGLE MINES LIMITED Meeting Date:APR 29, 2016 Record Date:MAR 11, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AEM Security ID:008474108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leanne M. Baker Management For For 1.2 Elect Director Sean Boyd Management For For 1.3 Elect Director Martine A. Celej Management For For 1.4 Elect Director Robert J. Gemmell Management For For 1.5 Elect Director Mel Leiderman Management For For 1.6 Elect Director Deborah A. McCombe Management For For 1.7 Elect Director James D. Nasso Management For For 1.8 Elect Director Sean Riley Management For For 1.9 Elect Director J. Merfyn Roberts Management For For 1.10 Elect Director Jamie C. Sokalsky Management For For 1.11 Elect Director Howard R. Stockford Management For For 1.12 Elect Director Pertti Voutilainen Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Stock Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For ALACER GOLD CORP. Meeting Date:MAY 25, 2016 Record Date:APR 13, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ASR Security ID:010679108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney P. Antal Management For For 1.2 Elect Director Thomas R. Bates, Jr. Management For For 1.3 Elect Director Edward C. Dowling, Jr. Management For For 1.4 Elect Director Richard P. Graff Management For For 1.5 Elect Director Anna Kolonchina Management For For 1.6 Elect Director Alan P. Krusi Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For ALAMOS GOLD INC. Meeting Date:MAY 13, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:AGI Security ID:011532108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark J. Daniel Management For For 1.2 Elect Director Patrick D. Downey Management For For 1.3 Elect Director David Fleck Management For For 1.4 Elect Director David Gower Management For For 1.5 Elect Director Claire M. Kennedy Management For For 1.6 Elect Director John A. McCluskey Management For For 1.7 Elect Director Paul J. Murphy Management For For 1.8 Elect Director Ronald E. Smith Management For For 1.9 Elect Director Kenneth Stowe Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Long Term Incentive Plan Management For For 4 Approve Shareholder Rights Plans Management For For 5 Amend By-Law No. 1 Management For For 6 Advisory Vote on Executive Compensation Approach Management For Against AMARA MINING PLC Meeting Date:APR 08, 2016 Record Date:APR 06, 2016 Meeting Type:COURT Ticker:AMA Security ID:G2343S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For AMARA MINING PLC Meeting Date:APR 08, 2016 Record Date:APR 06, 2016 Meeting Type:SPECIAL Ticker:AMA Security ID:G2343S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to the Combination of Amara Mining plc and Perseus Mining Limited Management For For ANGLO AMERICAN PLATINUM LTD Meeting Date:APR 08, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:AMS Security ID:S9122P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Re-elect Richard Dunne as Director Management For For 1.2 Re-elect Rene Medori as Director Management For For 1.3 Re-elect Nombulelo Moholi as Director Management For For 1.4 Re-elect Dhanasagree Naidoo as Director Management For For 2.1 Elect Ian Botha as Director Management For For 2.2 Elect Andile Sangqu as Director Management For For 3.1 Re-elect Richard Dunne as Member of the Audit and Risk Committee Management For For 3.2 Re-elect Peter Mageza as Member of the Audit and Risk Committee Management For For 3.3 Re-elect John Vice as Member of the Audit and Risk Committee Management For For 3.4 Re-elect Dhanasagree Naidoo as Member of the Audit and Risk Committee Management For For 4 Reappoint Deloitte & Touche as Auditors of the Company with G Berry as the Designated Audit Partner Management For For 5 Place Authorised but Unissued Shares under Control of Directors Management For For 6 Authorise Ratification of Approved Resolutions Management For For 1 Approve Remuneration Policy Management For Against 1 Approve Remuneration of Non-executive Directors Management For For 2 Approve Financial Assistance to Related or Inter-related Parties Management For For 3 Approve Reduction of Authorised Securities and Amend Memorandum of Incorporation Management For For 4 Authorise Repurchase of Issued Share Capital Management For For ANGLOGOLD ASHANTI LTD Meeting Date:MAY 04, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL Ticker:ANG Security ID:035128206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Re-elect Rhidwaan Gasant as Director Management For For 1.2 Re-elect Michael Kirkwood as Director Management For For 1.3 Re-elect Srinivasan Venkatakrishnan as Director Management For For 1.4 Re-elect Dave Hodgson as Director Management For For 2 Reappoint Ernst & Young Inc as Auditors of the Company Management For For 3.1 Re-elect Rhidwaan Gasant as Member of the Audit and Risk Committee Management For For 3.2 Re-elect Wiseman Nkuhlu as Member of the Audit and Risk Committee Management For For 3.3 Re-elect Michael Kirkwood as Member of the Audit and Risk Committee Management For For 3.4 Re-elect Rodney Ruston as Member of the Audit and Risk Committee Management For For 3.5 Re-elect Albert Garner as Member of the Audit and Risk Committee Management For For 3.6 Re-elect Maria Richter as Member of the Audit and Risk Committee Management For For 4 Place Authorised but Unissued Shares under Control of Directors Management For For 5 Approve Increase in the Aggregate Limit of Shares to be Utilised for Purposes of the Share Incentive Schemes Management For Against 6 Amend Long Term Incentive Plan Management For For 7 Approve Remuneration Policy Management For For 8 Approve Non-executive Directors' Remuneration Management For For 9 Authorise Board to Issue Shares for Cash Management For For 10 Authorise Repurchase of Issued Share Capital Management For For 11 Approve Financial Assistance in Terms of Sections 44 and 45 of the Companies Act Management For For 12 Approve Increase in Authorised Share Capital by the Creation of C Redeemable Preference Shares Management For For 13 Amend Memorandum of Incorporation Management For For 14 Authorise Ratification of Approved Resolutions Management For For AURICO METALS INC. Meeting Date:JAN 15, 2016 Record Date:DEC 04, 2015 Meeting Type:SPECIAL Ticker:AMI Security ID:05157J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Shareholder Rights Plan Management For For AURICO METALS INC. Meeting Date:MAR 31, 2016 Record Date:FEB 19, 2016 Meeting Type:ANNUAL Ticker:AMI Security ID:05157J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard M. Colterjohn Management For For 1.2 Elect Director Anne L. Day Management For For 1.3 Elect Director Anthony W. Garson Management For For 1.4 Elect Director John A. McCluskey Management For For 1.5 Elect Director Scott G. Perry Management For For 1.6 Elect Director Christopher H. Richter Management For For 1.7 Elect Director Joseph G. Spiteri Management For For 1.8 Elect Director Janice A. Stairs Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Employee Share Purchase Plan Management For For B2GOLD CORP. Meeting Date:JUN 10, 2016 Record Date:APR 27, 2016 Meeting Type:ANNUAL Ticker:BTO Security ID:11777Q209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Clive Johnson Management For For 2.2 Elect Director Robert Cross Management For For 2.3 Elect Director Robert Gayton Management For For 2.4 Elect Director Barry Rayment Management For For 2.5 Elect Director Jerry Korpan Management For For 2.6 Elect Director Bongani Mtshisi Management For For 2.7 Elect Director Kevin Bullock Management For For 2.8 Elect Director George Johnson Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Other Business Management For Against BARRICK GOLD CORPORATION Meeting Date:APR 26, 2016 Record Date:FEB 26, 2016 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gustavo A. Cisneros Management For For 1.2 Elect Director Graham G. Clow Management For For 1.3 Elect Director Gary A. Doer Management For For 1.4 Elect Director J. Michael Evans Management For For 1.5 Elect Director Kelvin P.M. Dushnisky Management For For 1.6 Elect Director Brian L. Greenspun Management For For 1.7 Elect Director J. Brett Harvey Management For For 1.8 Elect Director Nancy H.O. Lockhart Management For For 1.9 Elect Director Dambisa F. Moyo Management For For 1.10 Elect Director Anthony Munk Management For For 1.11 Elect Director J. Robert S. Prichard Management For For 1.12 Elect Director Steven J. Shapiro Management For For 1.13 Elect Director John L. Thornton Management For For 1.14 Elect Director Ernie L. Thrasher Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For BEADELL RESOURCES LTD. Meeting Date:JAN 21, 2016 Record Date:JAN 19, 2016 Meeting Type:SPECIAL Ticker:BDR Security ID:Q1398U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Employee Option Scheme Management None For 2 Elect Glen Masterman as Director Management For For 3 Elect Brant Hinze as Director Management For For 4 Elect Timo Jauristo as Director Management For For 5 Approve the Issuance of 1.75 Million Options to Craig Readhead Management For For 6 Approve the Issuance of 6 Million Options to Simon Jackson Management For For 7 Approve the Issuance of 5 Million Options to Glen Masterman Management For For 8 Approve the Issuance of 1.75 Million Options to Brant Hinze Management For For 9 Approve the Issuance of 1.75 Million Options to Timo Jauristo Management For For BEADELL RESOURCES LTD. Meeting Date:MAR 24, 2016 Record Date:MAR 22, 2016 Meeting Type:SPECIAL Ticker:BDR Security ID:Q1398U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify the Past Issuance of 119.80 Million Tranche 1 Shares to Professional and Sophisticated Investors Management For For 2 Approve the Issuance of Up to 136.61 Million Tranche 2 Shares to Professional and Sophisticated Investors Management For For 3 Approve the Issuance of Shares to Craig Readhead, Director of the Company Management For For 4 Approve the Issuance of Shares to Brant Hinze, Director of the Company Management For For 5 Approve the Issuance of Shares to Timo Jauristo, Director of the Company Management For For 6 Approve the Issuance of Shares to Simon Jackson, Director of the Company Management For For 7 Approve the Issuance of Shares to Glen Masterman, Director of the Company Management For For BEADELL RESOURCES LTD. Meeting Date:MAY 18, 2016 Record Date:MAY 16, 2016 Meeting Type:ANNUAL Ticker:BDR Security ID:Q1398U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Craig Readhead as Director Management For For 3 Approve the Renewal of the Performance Rights Plan Management For For 4 Approve the Potential Future Termination Benefits under the Performance Rights Plan Management For For BELO SUN MINING CORP. Meeting Date:MAY 27, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:BSX Security ID:080558109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Tagliamonte Management For For 1b Elect Director Stan Bharti Management For Withhold 1c Elect Director Mark Eaton Management For For 1d Elect Director William Clarke Management For For 1e Elect Director Denis Arsenault Management For For 1f Elect Director Carol Fries Management For For 2 Approve Collins Barrow LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For BELO SUN MINING CORP. Meeting Date:MAY 27, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL Ticker:BSX Security ID:080558117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Tagliamonte Management For For 1b Elect Director Stan Bharti Management For Withhold 1c Elect Director Mark Eaton Management For For 1d Elect Director William Clarke Management For For 1e Elect Director Denis Arsenault Management For For 1f Elect Director Carol Fries Management For For 2 Approve Collins Barrow LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CENTAMIN PLC Meeting Date:MAY 11, 2016 Record Date:MAY 09, 2016 Meeting Type:ANNUAL Ticker:CEY Security ID:G2055Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.0 Accept Financial Statements and Statutory Reports Management For For 2.0 Approve Final Dividend Management For For 3.1 Approve Remuneration Report Management For For 3.2 Approve Remuneration Policy Management For For 4.1 Re-elect Josef El-Raghy as Director Management For For 4.2 Re-elect Andrew Pardey as Director Management For For 4.3 Re-elect Trevor Schultz as Director Management For For 4.4 Re-elect Gordon Haslam as Director Management For For 4.5 Re-elect Mark Arnesen as Director Management For For 4.6 Re-elect Mark Bankes as Director Management For For 4.7 Re-elect Kevin Tomlinson as Director Management For For 5.1 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 5.2 Authorise Board to Fix Remuneration of Auditors Management For For 6.0 Authorise Issue of Equity with Pre-emptive Rights Management For For 7.0 Authorise Issue of Equity without Pre-emptive Rights Management For For 8.0 Authorise Market Purchase of Ordinary Shares Management For For CENTERRA GOLD INC. Meeting Date:MAY 17, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:CG Security ID:152006102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard W. Connor Management For For 1.2 Elect Director Raphael A. Girard Management For For 1.3 Elect Director Eduard D. Kubatov Management For For 1.4 Elect Director Nurlan Kyshtobaev Management For For 1.5 Elect Director Stephen A. Lang Management For For 1.6 Elect Director Michael Parrett Management For For 1.7 Elect Director Scott G. Perry Management For For 1.8 Elect Director Sheryl K. Pressler Management For For 1.9 Elect Director Terry V. Rogers Management For For 1.10 Elect Director Bektur Sagynov Management For For 1.11 Elect Director Bruce V. Walter Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CENTERRA GOLD INC. Meeting Date:MAY 17, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:CG Security ID:152006201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard W. Connor Management For For 1.2 Elect Director Raphael A. Girard Management For For 1.3 Elect Director Eduard D. Kubatov Management For For 1.4 Elect Director Nurlan Kyshtobaev Management For For 1.5 Elect Director Stephen A. Lang Management For For 1.6 Elect Director Michael Parrett Management For For 1.7 Elect Director Scott G. Perry Management For For 1.8 Elect Director Sheryl K. Pressler Management For For 1.9 Elect Director Terry V. Rogers Management For For 1.10 Elect Director Bektur Sagynov Management For For 1.11 Elect Director Bruce V. Walter Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CHALICE GOLD MINES LTD. Meeting Date:NOV 24, 2015 Record Date:NOV 22, 2015 Meeting Type:ANNUAL Ticker:CHN Security ID:Q2261V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Anthony Kiernan as Director Management For For 3 Approve the Issuance of 1.66 Million Performance Rights to Tim Goyder Management For For CHALICE GOLD MINES LTD. Meeting Date:JUN 09, 2016 Record Date:JUN 07, 2016 Meeting Type:SPECIAL Ticker:CHN Security ID:Q2261V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Disposal of Cameron Gold Project Management For For CHINA GOLD INTERNATIONAL RESOURCES CORP. LTD. Meeting Date:JUN 22, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:CGG Security ID:16890P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Nine Management For For 2.1 Elect Director Xin Song Management For Withhold 2.2 Elect Director Bing Liu Management For Withhold 2.3 Elect Director Lianzhong Sun Management For Withhold 2.4 Elect Director Liangyou Jiang Management For Withhold 2.5 Elect Director Ian He Management For For 2.6 Elect Director Yunfei Chen Management For For 2.7 Elect Director Gregory Hall Management For For 2.8 Elect Director John King Burns Management For For 2.9 Elect Director Xiangdong Jiang Management For Withhold 3 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against 7 Approve Loan Framework Agreement Management For Against 8 Adopt New Articles Management For Against 9 Other Business Management For Against 10 Authorize Proxyholder to Vote on Any Amendment to Previous Resolutions and Other Business Management For Against CONTINENTAL GOLD INC. Meeting Date:JUN 07, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL Ticker:CNL Security ID:21146A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leon Teicher Management For For 1.2 Elect Director Ari B. Sussman Management For For 1.3 Elect Director Martin Carrizosa Management For For 1.4 Elect Director Claudia Jimenez Management For For 1.5 Elect Director Rene Marion Management For For 1.6 Elect Director Paul J. Murphy Management For For 1.7 Elect Director Kenneth G. Thomas Management For For 1.8 Elect Director Timothy A. Warman Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For DETOUR GOLD CORPORATION Meeting Date:MAY 05, 2016 Record Date:MAR 31, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:DGC Security ID:250669108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lisa Colnett Management For For 1.2 Elect Director Edward C. Dowling, Jr. Management For For 1.3 Elect Director Robert E. Doyle Management For For 1.4 Elect Director Andre Falzon Management For For 1.5 Elect Director Ingrid J. Hibbard Management For For 1.6 Elect Director J. Michael Kenyon Management For For 1.7 Elect Director Paul Martin Management For For 1.8 Elect Director Alex G. Morrison Management For For 1.9 Elect Director Jonathan Rubenstein Management For For 1.10 Elect Director Graham Wozniak Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Restricted Share Unit Plan Management For For 4 Re-approve Share Option Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For EASTERN PLATINUM LIMITED Meeting Date:SEP 11, 2015 Record Date:AUG 07, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ELR Security ID:276855509 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Ian Terry Rozier Management For For 2.2 Elect Director David W. Cohen Management For For 2.3 Elect Director Gordon Keep Management For For 2.4 Elect Director J. Merfyn Roberts Management For For 2.5 Elect Director Robert J. Gayton Management For For 2.6 Elect Director Gregory M. Cameron Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Termination of Shareholder Rights Plan Management For For ELDORADO GOLD CORPORATION Meeting Date:MAY 25, 2016 Record Date:APR 05, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:ELD Security ID:284902103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ross Cory Management For For 1.2 Elect Director Pamela Gibson Management For For 1.3 Elect Director Robert Gilmore Management For For 1.4 Elect Director Geoffrey Handley Management For For 1.5 Elect Director Michael Price Management For For 1.6 Elect Director Steven Reid Management For For 1.7 Elect Director Jonathan Rubenstein Management For For 1.8 Elect Director John Webster Management For For 1.9 Elect Director Paul Wright Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For 4 Advisory Vote on Executive Compensation Approach Management For For 5 Approve Reduction in Stated Capital Management For For FRESNILLO PLC Meeting Date:MAY 03, 2016 Record Date:APR 28, 2016 Meeting Type:ANNUAL Ticker:FRES Security ID:G371E2108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Alberto Bailleres as Director Management For Abstain 5 Re-elect Juan Bordes as Director Management For For 6 Re-elect Arturo Fernandez as Director Management For For 7 Re-elect Rafael MacGregor as Director Management For Abstain 8 Re-elect Jaime Lomelin as Director Management For For 9 Re-elect Alejandro Bailleres as Director Management For For 10 Re-elect Guy Wilson as Director Management For For 11 Re-elect Fernando Ruiz as Director Management For For 12 Re-elect Maria Asuncion Aramburuzabala as Director Management For For 13 Re-elect Barbara Garza Laguera as Director Management For For 14 Re-elect Jaime Serra as Director Management For For 15 Re-elect Charles Jacobs as Director Management For Against 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For G-RESOURCES GROUP LTD. Meeting Date:MAR 08, 2016 Record Date: Meeting Type:SPECIAL Ticker:1051 Security ID:G4111M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale and Purchase Agreement and Related Transactions Management For Against G-RESOURCES GROUP LTD. Meeting Date:JUN 08, 2016 Record Date:JUN 03, 2016 Meeting Type:ANNUAL Ticker:1051 Security ID:G4111M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2.1 Elect Wah Wang Kei, Jackie as Director Management For Against 2.2 Elect Ma Yin Fan as Director Management For Against 2.3 Elect Leung Hoi Ying as Director Management For Against 2.4 Authorize Board to Fix Remuneration of Directors Management For For 3 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against 7 Approve Final Dividend Management For For GOLD FIELDS LTD Meeting Date:MAY 18, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL Ticker:GFI Security ID:S31755101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint KPMG Inc as Auditors of the Company Management For For 2.1 Elect Steven Reid as Director Management For For 2.2 Re-elect Gayle Wilson as Director Management For For 2.3 Re-elect David Murray as Director Management For For 2.4 Re-elect Donald Ncube as Director Management For For 2.5 Re-elect Alan Hill as Director Management For For 3.1 Re-elect Gayle Wilson as Member of the Audit Committee Management For For 3.2 Re-elect Richard Menell as Member of the Audit Committee Management For For 3.3 Re-elect Donald Ncube as Member of the Audit Committee Management For For 4 Place Authorised but Unissued Shares under Control of Directors Management For For 1 Authorise Board to Issue Shares for Cash Management For For 1 Approve Remuneration Policy Management For For 2 Approve Remuneration of Non-Executive Directors Management For For 3 Approve Financial Assistance in Terms of Section 44 and 45 of the Act Management For For 4 Authorise Repurchase of Issued Share Capital Management For For 5 Amend 2012 Share Plan Management For For 6 Approve Financial Assistance to Directors and Prescribed Officers and Other Persons who may Participate in the Share Plan Management For For GOLDCORP INC. Meeting Date:APR 28, 2016 Record Date:MAR 14, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:G Security ID:380956409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Beverley A. Briscoe Management For For 1.2 Elect Director Peter J. Dey Management For For 1.3 Elect Director Margot A. Franssen Management For For 1.4 Elect Director David A. Garofalo Management For For 1.5 Elect Director Clement A. Pelletier Management For For 1.6 Elect Director P. Randy Reifel Management For For 1.7 Elect Director Ian W. Telfer Management For For 1.8 Elect Director Blanca Trevino Management For For 1.9 Elect Director Kenneth F. Williamson Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Restricted Share Unit Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For GUYANA GOLDFIELDS INC. Meeting Date:MAY 09, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:GUY Security ID:403530108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alan Ferry Management For For 1b Elect Director J. Patrick Sheridan Management For For 1c Elect Director Scott Caldwell Management For For 1d Elect Director Daniel Noone Management For For 1e Elect Director Jean-Pierre Chauvin Management For For 1f Elect Director Michael Richings Management For For 1g Elect Director Rene Marion Management For For 1h Elect Director Wendy Kei Management For For 1i Elect Director David Beatty Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GUYANA GOLDFIELDS INC. Meeting Date:MAY 09, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:GUY Security ID:ADPC00702 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alan Ferry Management For For 1b Elect Director J. Patrick Sheridan Management For For 1c Elect Director Scott Caldwell Management For For 1d Elect Director Daniel Noone Management For For 1e Elect Director Jean-Pierre Chauvin Management For For 1f Elect Director Michael Richings Management For For 1g Elect Director Rene Marion Management For For 1h Elect Director Wendy Kei Management For For 1i Elect Director David Beatty Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For HOCHSCHILD MINING PLC Meeting Date:MAY 20, 2016 Record Date:MAY 18, 2016 Meeting Type:ANNUAL Ticker:HOC Security ID:G4611M107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Re-elect Graham Birch as Director Management For For 4 Re-elect Enrico Bombieri as Director Management For For 5 Re-elect Jorge Born Jr as Director Management For For 6 Re-elect Ignacio Bustamante as Director Management For For 7 Re-elect Roberto Danino as Director Management For For 8 Re-elect Eduardo Hochschild as Director Management For For 9 Re-elect Nigel Moore as Director Management For For 10 Elect Michael Rawlinson as Director Management For For 11 Reappoint Ernst & Young LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 06, 2015 Record Date:SEP 25, 2015 Meeting Type:SPECIAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Memorandum of Incorporation Management For For 1 Authorise Specific Issue of Shares to Qualifying Investors Pursuant to the Bookbuild Placement Management For For 2 Authorise Specific Issue of Shares to PIC Pursuant to the Bookbuild Placement Management For For 3 Authorise Specific Issue of Shares to Coronation Pursuant to the Bookbuild Placement Management For For 4 Authorise Specific Issue of Shares to RBH Pursuant to the Bookbuild Placement Management For For 5 Authorise Ratification of Approved Resolutions Management For For IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 21, 2015 Record Date:OCT 16, 2015 Meeting Type:ANNUAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company Management For For 2.1 Re-elect Hugh Cameron as Chairman of the Audit Committee Management For For 2.2 Re-elect Almorie Maule as Member of the Audit Committee Management For For 2.3 Re-elect Babalwa Ngonyama as Member of the Audit Committee Management For For 3 Approve Remuneration Policy Management For For 4.1 Re-elect Peter Davey as Director Management For For 4.2 Re-elect Mandla Gantsho as Director Management For For 4.3 Elect Nkosana Moyo as Director Management For For 4.4 Elect Sydney Mufamadi as Director Management For For 4.5 Re-elect Brett Nagle as Director Management For For 4.6 Elect Mpho Nkeli as Director Management For For 4.7 Elect Bernard Swanepoel as Director Management For For 1 Approve Financial Assistance to Related or Inter-related Company Management For For 2 Authorise Repurchase of Issued Share Capital Management For For IMPERIAL METALS CORPORATION Meeting Date:MAY 27, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL Ticker:III Security ID:452892102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Pierre Lebel Management For Withhold 1.2 Elect Director J. Brian Kynoch Management For Withhold 1.3 Elect Director Larry G. Moeller Management For For 1.4 Elect Director Theodore W. Muraro Management For For 1.5 Elect Director Laurie Pare Management For For 1.6 Elect Director Edward A. Yurkowski Management For Withhold 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For Against INTEGRA GOLD CORP. Meeting Date:JUN 28, 2016 Record Date:MAY 11, 2016 Meeting Type:ANNUAL Ticker:ICG Security ID:45824L102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Stephen de Jong Management For For 2.2 Elect Director George Salamis Management For For 2.3 Elect Director Robert Bryce Management For For 2.4 Elect Director Charles Oliver Management For For 2.5 Elect Director Petra Decher Management For For 2.6 Elect Director John de Jong Management For For 3 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For For 5 Other Business Management For Against INV METALS INC. Meeting Date:JUN 15, 2016 Record Date:MAY 02, 2016 Meeting Type:ANNUAL Ticker:INV Security ID:46123C207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James Clucas Management For For 1b Elect Director Parviz Farsangi Management For For 1c Elect Director Eric Klein Management For For 1d Elect Director A. Terrance MacGibbon Management For For 1e Elect Director Candace MacGibbon Management For For 1f Elect Director Robert Pollock Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For IVANHOE MINES LTD. Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:IVN Security ID:46579R104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Robert M. Friedland Management For For 2.2 Elect Director Ian D. Cockerill Management For For 2.3 Elect Director Markus Faber Management For For 2.4 Elect Director William B. Hayden Management For For 2.5 Elect Director Oyvind Hushovd Management For For 2.6 Elect Director Livia Mahler Management For For 2.7 Elect Director Peter G. Meredith Management For For 2.8 Elect Director Guy J. de Selliers Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For IVANHOE MINES LTD. Meeting Date:MAY 19, 2016 Record Date:MAR 24, 2016 Meeting Type:ANNUAL Ticker:IVN Security ID:46579R203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Robert M. Friedland Management For For 2.2 Elect Director Ian D. Cockerill Management For For 2.3 Elect Director Markus Faber Management For For 2.4 Elect Director William B. Hayden Management For For 2.5 Elect Director Oyvind Hushovd Management For For 2.6 Elect Director Livia Mahler Management For For 2.7 Elect Director Peter G. Meredith Management For For 2.8 Elect Director Guy J. de Selliers Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For KINROSS GOLD CORPORATION Meeting Date:MAY 11, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:K Security ID:496902404 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian Atkinson Management For For 1.2 Elect Director John A. Brough Management For For 1.3 Elect Director John M. H. Huxley Management For For 1.4 Elect Director Ave G. Lethbridge Management For For 1.5 Elect Director Catherine McLeod-Seltzer Management For For 1.6 Elect Director John E. Oliver Management For For 1.7 Elect Director Kelly J. Osborne Management For For 1.8 Elect Director Una M. Power Management For For 1.9 Elect Director J. Paul Rollinson Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For KULA GOLD LTD. Meeting Date:JUL 15, 2015 Record Date:JUL 13, 2015 Meeting Type:SPECIAL Ticker:KGD Security ID:Q5370W110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify the Past Issuance of 8.50 Million Shares to Existing Professional and Sophisticated Investors Management For Abstain 2 Approve the Issuance of Up to 9.25 Million Shares Management For Abstain 3 Approve the Issuance of Up to 37.75 Million Shares to Pacific Road Resources Funds Management For For KULA GOLD LTD. Meeting Date:MAY 31, 2016 Record Date:MAY 30, 2016 Meeting Type:ANNUAL Ticker:KGD Security ID:Q5370W110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3.1 Elect Louis Rozman as Director Management For For 3.2 Elect Mark Stowell as Director Management For For 4 Approve the Issuance of Shares to Pacific Road Resources Funds Management For For LION ONE METALS LIMITED Meeting Date:DEC 10, 2015 Record Date:OCT 26, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:LIO Security ID:536216104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Four Management For For 2.1 Elect Director Walter H. Berukoff Management For For 2.2 Elect Director Richard J. Meli Management For For 2.3 Elect Director Stephen T. Mann Management For For 2.4 Elect Director Kevin Puil Management For For 3 Ratify Davidson & Company LLP as Auditors Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Re-approve Stock Option Plan Management For For LYDIAN INTERNATIONAL LIMITED Meeting Date:MAY 18, 2016 Record Date:APR 12, 2016 Meeting Type:SPECIAL Ticker:LYD Security ID:G5724R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Private Placements Management For For LYDIAN INTERNATIONAL LIMITED Meeting Date:JUN 23, 2016 Record Date:MAY 26, 2016 Meeting Type:ANNUAL Ticker:LYD Security ID:ADPV27276 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Establish Range for Board Size (Minimum of Five to Maximum of Ten) Management For For 2.1 Elect Director Gordon Wylie Management For For 2.2 Elect Director Howard H.J. Stevenson Management For For 2.3 Elect Director Willan J. Abel Management For For 2.4 Elect Director Timothy Read Management For For 2.5 Elect Director Stephen J. Altmann Management For For 2.6 Elect Director Josh Parrill Management For For 2.7 Elect Director John Stubbs Management For For 3 Approve Grant Thornton LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For For 5 Approve Restricted Stock Unit Plan Management For Against LYDIAN INTERNATIONAL LIMITED Meeting Date:JUN 23, 2016 Record Date:MAY 26, 2016 Meeting Type:ANNUAL Ticker:LYD Security ID:G5724R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Establish Range for Board Size (Minimum of Five to Maximum of Ten) Management For For 2.1 Elect Director Gordon Wylie Management For For 2.2 Elect Director Howard H.J. Stevenson Management For For 2.3 Elect Director Willan J. Abel Management For For 2.4 Elect Director Timothy Read Management For For 2.5 Elect Director Stephen J. Altmann Management For For 2.6 Elect Director Josh Parrill Management For For 2.7 Elect Director John Stubbs Management For For 3 Approve Grant Thornton LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For For 5 Approve Restricted Stock Unit Plan Management For Against MAG SILVER CORP. Meeting Date:JUN 15, 2016 Record Date:MAY 13, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:MAG Security ID:55903Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter D. Barnes Management For For 1.2 Elect Director Richard P. Clark Management For For 1.3 Elect Director Richard M. Colterjohn Management For For 1.4 Elect Director Daniel T. MacInnis Management For For 1.5 Elect Director George N. Paspalas Management For For 1.6 Elect Director Jonathan A. Rubenstein Management For For 1.7 Elect Director Derek C. White Management For For 1.8 Elect Director Jill D. Leversage Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Shareholder Rights Plan Management For For MIDAS GOLD CORP. Meeting Date:MAY 11, 2016 Record Date:MAR 28, 2016 Meeting Type:ANNUAL Ticker:MAX Security ID:59562B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director Stephen Quin Management For For 2.2 Elect Director Keith Allred Management For For 2.3 Elect Director Marcelo Kim Management For For 2.4 Elect Director Victor Flores Management For For 2.5 Elect Director Peter Nixon Management For For 2.6 Elect Director Laurel Sayer Management For For 2.7 Elect Director Donald Young Management For For 3 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Other Business Management For Against NAUTILUS MINERALS INC. Meeting Date:JUN 01, 2016 Record Date:APR 25, 2016 Meeting Type:ANNUAL Ticker:NUS Security ID:639097104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Geoffrey Loudon Management For For 1.2 Elect Director Russell Debney Management For For 1.3 Elect Director Cynthia Thomas Management For For 1.4 Elect Director Mohammed Al Barwani Management For For 1.5 Elect Director Tariq Al Barwani Management For For 1.6 Elect Director Mark Horn Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NEVSUN RESOURCES LTD. Meeting Date:MAY 04, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:NSU Security ID:2631486 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director R. Stuart Angus Management For For 2.2 Elect Director Ian R. Ashby Management For For 2.3 Elect Director Clifford T. Davis Management For For 2.4 Elect Director Robert J. Gayton Management For For 2.5 Elect Director Gary E. German Management For For 2.6 Elect Director Gerard E. Munera Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote on Executive Compensation Approach Management For For NEVSUN RESOURCES LTD. Meeting Date:MAY 04, 2016 Record Date:MAR 16, 2016 Meeting Type:ANNUAL Ticker:NSU Security ID:64156L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director R. Stuart Angus Management For For 2.2 Elect Director Ian R. Ashby Management For For 2.3 Elect Director Clifford T. Davis Management For For 2.4 Elect Director Robert J. Gayton Management For For 2.5 Elect Director Gary E. German Management For For 2.6 Elect Director Gerard E. Munera Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote on Executive Compensation Approach Management For For NEVSUN RESOURCES LTD. Meeting Date:JUN 17, 2016 Record Date:MAY 18, 2016 Meeting Type:SPECIAL Ticker:NSU Security ID:64156L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For NEWCREST MINING LTD. Meeting Date:OCT 29, 2015 Record Date:OCT 27, 2015 Meeting Type:ANNUAL Ticker:NCM Security ID:Q6651B114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Xiaoling Liu as Director Management For For 2b Elect Roger Higgins as Director Management For For 2c Elect Gerard Bond as Director Management For For 3a Approve the Grant of Performance Rights to Sandeep Biswas, Managing Director and Chief Executive Officer of the Company Management For For 3b Approve the Grant of Performance Rights to Gerard Bond, Finance Director and Chief Financial Officer of the Company Management For For 4 Approve the Remuneration Report Management For For 5 Approve the Conditional Spill Resolution Management Against Against NEWMONT MINING CORPORATION Meeting Date:APR 20, 2016 Record Date:FEB 23, 2016 Meeting Type:ANNUAL Ticker:NEM Security ID:651639106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director Bruce R. Brook Management For For 1.3 Elect Director J. Kofi Bucknor Management For For 1.4 Elect Director Vincent A. Calarco Management For For 1.5 Elect Director Joseph A. Carrabba Management For For 1.6 Elect Director Noreen Doyle Management For For 1.7 Elect Director Gary J. Goldberg Management For For 1.8 Elect Director Veronica M. Hagen Management For For 1.9 Elect Director Jane Nelson Management For For 1.10 Elect Director Julio M. Quintana Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORTHAM PLATINUM LTD Meeting Date:NOV 11, 2015 Record Date:NOV 06, 2015 Meeting Type:ANNUAL Ticker:NHM Security ID:S56540156 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2015 Management For For 2.1 Elect Brian Mosehla as Director Management For For 2.2 Re-elect Michael Beckett as Director Management For For 2.3 Re-elect Emily Kgosi as Director Management For For 3 Reappoint Ernst & Young Inc as Auditors of the Company with Mike Herbst as the Designated Registered Auditor Management For Against 4.1 Re-elect Michael Beckett as Member of Audit and Risk Committee Management For For 4.2 Re-elect Ralph Havenstein as Member of Audit and Risk Committee Management For For 4.3 Re-elect Emily Kgosi as Member of Audit and Risk Committee Management For For 4.4 Re-elect Alwyn Martin as Member of Audit and Risk Committee Management For For 5 Approve Remuneration Policy Management For For 6 Approve Non-executive Directors' Remuneration Paid for the Year Ended 30 June 2015 Management For For 1 Approve Non-executive Directors' Remuneration for the Year Ending 30 June 2016 Management For For 2 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For For 3 Authorise Repurchase of Issued Share Capital Management For For OCEANAGOLD CORPORATION Meeting Date:JUN 09, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:OGC Security ID:675222103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Askew Management For For 1.2 Elect Director Jose P. Leviste, Jr. Management For For 1.3 Elect Director Geoff W. Raby Management For For 1.4 Elect Director J. Denham Shale Management For For 1.5 Elect Director Michael F. Wilkes Management For For 1.6 Elect Director William H. Myckatyn Management For For 1.7 Elect Director Paul B. Sweeney Management For For 1.8 Elect Director Diane R. Garrett Management For For 2 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Increase in Aggregate Non-Executive Directors' Fees Management For For 4 Advisory Vote on Executive Compensation Approach Management For For PLATINUM GROUP METALS LTD. Meeting Date:FEB 26, 2016 Record Date:JAN 04, 2016 Meeting Type:ANNUAL Ticker:PTM Security ID:72765Q205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Seven Management For For 2.1 Elect Director R. Michael Jones Management For For 2.2 Elect Director Frank R. Hallam Management For For 2.3 Elect Director Eric H. Carlson Management For For 2.4 Elect Director Barry W. Smee Management For For 2.5 Elect Director Iain D.C. McLean Management For For 2.6 Elect Director Timothy D. Marlow Management For For 2.7 Elect Director Diana J. Walters Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For For 5 Approve Shareholder Rights Plan Management For For PRETIUM RESOURCES INC. Meeting Date:MAY 12, 2016 Record Date:APR 01, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:PVG Security ID:74139C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Eight Management For For 2.1 Elect Director Robert A. Quartermain Management For For 2.2 Elect Director C. Noel Dunn Management For For 2.3 Elect Director Ross A. Mitchell Management For For 2.4 Elect Director Joseph J. Ovsenek Management For For 2.5 Elect Director George Paspalas Management For For 2.6 Elect Director Peter Birkey Management For For 2.7 Elect Director Shaoyang Shen Management For For 2.8 Elect Director Nicole Adshead-Bell Management For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Re-approve Stock Option Plan Management For Against 5 Approve Restricted Share Unit Plan Management For Against 6 Approve Shareholder Rights Plan Management For Against 7 Advisory Vote on Executive Compensation Approach Management For For PRIMERO MINING CORP. Meeting Date:MAY 04, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:P Security ID:74164W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wade Nesmith Management For For 1.2 Elect Director Joseph Conway Management For For 1.3 Elect Director David Demers Management For For 1.4 Elect Director Grant Edey Management For For 1.5 Elect Director Ernest Mast Management For For 1.6 Elect Director Eduardo Luna Management For For 1.7 Elect Director Robert A. Quartermain Management For For 1.8 Elect Director Michael Riley Management For For 1.9 Elect Director Brad Marchant Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Re-approve Phantom Share Unit Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For PRIMERO MINING CORP. Meeting Date:MAY 04, 2016 Record Date:MAR 21, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:P Security ID:74164W205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wade Nesmith Management For For 1.2 Elect Director Joseph Conway Management For For 1.3 Elect Director David Demers Management For For 1.4 Elect Director Grant Edey Management For For 1.5 Elect Director Ernest Mast Management For For 1.6 Elect Director Eduardo Luna Management For For 1.7 Elect Director Robert A. Quartermain Management For For 1.8 Elect Director Michael Riley Management For For 1.9 Elect Director Brad Marchant Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Re-approve Stock Option Plan Management For For 4 Re-approve Phantom Share Unit Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For RANDGOLD RESOURCES LTD Meeting Date:MAY 03, 2016 Record Date:MAR 18, 2016 Meeting Type:ANNUAL Ticker:RRS Security ID:752344309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Re-elect Safiatou Ba-N'Daw as Director Management For For 6 Re-elect Mark Bristow as Director Management For For 7 Re-elect Norborne Cole Jr as Director Management For For 8 Re-elect Christopher Coleman as Director Management For For 9 Re-elect Kadri Dagdelen as Director Management For For 10 Re-elect Jamil Kassum as Director Management For For 11 Re-elect Jeanine Mabunda Lioko as Director Management For For 12 Re-elect Andrew Quinn as Director Management For For 13 Re-elect Graham Shuttleworth as Director Management For For 14 Reappoint BDO LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Approve Awards of Ordinary Shares to Non-executive Directors Management For For 18 Approve Award of Ordinary Shares to the Senior Independent Director Management For For 19 Approve Award of Ordinary Shares to the Chairman Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For RED 5 LTD. Meeting Date:NOV 20, 2015 Record Date:NOV 18, 2015 Meeting Type:ANNUAL Ticker:RED Security ID:Q80507108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Colin Loosemore as Director Management For For 2 Elect Ian Macpherson as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Up 2.40 Million Shares to Mark Williams, Director of the Company Management For For ROMARCO MINERALS INC. Meeting Date:SEP 28, 2015 Record Date:AUG 18, 2015 Meeting Type:SPECIAL Ticker:R Security ID:775903206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by OceanaGold Corporation Management For For ROMARCO MINERALS INC. Meeting Date:SEP 28, 2015 Record Date:AUG 18, 2015 Meeting Type:SPECIAL Ticker:R Security ID:ADPV15748 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by OceanaGold Corporation Management For For ROYAL BAFOKENG PLATINUM LTD Meeting Date:APR 13, 2016 Record Date:APR 08, 2016 Meeting Type:ANNUAL Ticker:RBP Security ID:S7097C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 31 December 2015 Management For For 2 Elect Velile Nhlapo as Director Management For For 3 Re-elect Linda de Beer as Director Management For For 4 Re-elect Kgomotso Moroka as Director Management For For 5 Re-elect Mike Rogers as Director Management For For 6 Reappoint PricewaterhouseCoopers as Auditors of the Company and Appoint Sizwe Masondo as the Designated Auditor Management For For 7 Re-elect Linda de Beer as Chairman of the Audit and Risk Committee Management For For 8 Re-elect Robin Mills as Member of the Audit and Risk Committee Management For For 9 Re-elect Mark Moffett as Member of the Audit and Risk Committee Management For For 10 Re-elect Louisa Stephens as Member of the Audit and Risk Committee Management For For 11 Place Authorised but Unissued Shares under Control of Directors Management For For 12 Authorise Board to Issue Shares for Cash Management For For 13 Approve Remuneration Policy Management For For 14 Approve RBPlat Harmonised Employee Incentive Scheme Rules Management For Against 15 Approve Increase in Maximum Number of Shares which may be Allocated and Issued under its Employee Share and Other Incentive Schemes Management For Against 16 Approve Financial Assistance to Related or Inter-related Companies or Corporations Management For For 17 Authorise Repurchase of Issued Share Capital Management For For 18 Approve Non-executive Directors' Fees Management For For RTG MINING INC. Meeting Date:MAY 19, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:RTG Security ID:G7707W152 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michael Carrick as Director Management For For 1.2 Elect Justine Magee as Director Management For For 1.3 Elect Robert Scott as Director Management For For 1.4 Elect David Cruse as Director Management For For 1.5 Elect Phillip Lockyer as Director Management For For 2 Appoint BDO Audit (WA) Pty Ltd as Auditor of the Company Management For For 3 Approve the Issuance of Up to 10 Percent of the Company's Issued Capital Management For Against RTG MINING INC. Meeting Date:MAY 19, 2016 Record Date:APR 20, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:RTG Security ID:G7707W178 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michael Carrick as Director Management For For 1.2 Elect Justine Magee as Director Management For For 1.3 Elect Robert Scott as Director Management For For 1.4 Elect David Cruse as Director Management For For 1.5 Elect Phillip Lockyer as Director Management For For 2 Appoint BDO Audit (WA) Pty Ltd as Auditor of the Company Management For For 3 Approve the Issuance of Up to 10 Percent of the Company's Issued Capital Management For Against SANDFIRE RESOURCES NL Meeting Date:NOV 18, 2015 Record Date:NOV 16, 2015 Meeting Type:ANNUAL Ticker:SFR Security ID:Q82191109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Derek La Ferla as Director Management For For 3 Approve the Sandfire Resources NL Long Term Incentive Plan Management For For 4 Approve the Grant of 251,684 Rights to Karl M Simich, Managing Director and Chief Executive Officer of the Company Management For For SEMAFO INC. Meeting Date:MAY 12, 2016 Record Date:MAR 30, 2016 Meeting Type:ANNUAL Ticker:SMF Security ID:816922108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terence F. Bowles Management For For 1.2 Elect Director Benoit Desormeaux Management For For 1.3 Elect Director Flore Konan Management For For 1.4 Elect Director Jean Lamarre Management For For 1.5 Elect Director John LeBoutillier Management For For 1.6 Elect Director Gilles Masson Management For For 1.7 Elect Director Lawrence McBrearty Management For For 1.8 Elect Director Tertius Zongo Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For ST BARBARA LTD. Meeting Date:NOV 27, 2015 Record Date:NOV 25, 2015 Meeting Type:ANNUAL Ticker:SBM Security ID:Q8744Q173 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Tim Netscher as Director Management For For 3 Elect David Moroney as Director Management For For 4 Elect Kerry Gleeson as Director Management For For 5 Approve the Grant of Up to 1.10 Million Performance Rights to Robert (Bob) Vassie, Managing Director and Chief Executive Officer of the Company Management For For 6 Approve the Adoption of a New Constitution Management For For ST. AUGUSTINE GOLD AND COPPER LIMITED Meeting Date:JUN 24, 2016 Record Date:MAY 09, 2016 Meeting Type:ANNUAL Ticker:SAU Security ID:787423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Yolanda L. Coronel-Armenta Management For For 1.2 Elect Director Michael McGee Management For For 1.3 Elect Director Manuel Paolo A. Villar Management For For 1.4 Elect Director Marcelino C. Mendoza Management For For 1.5 Elect Director Patrick V. Caoile Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For ST. AUGUSTINE GOLD AND COPPER LIMITED Meeting Date:JUN 24, 2016 Record Date:MAY 09, 2016 Meeting Type:ANNUAL Ticker:SAU Security ID:G8448A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Yolanda L. Coronel-Armenta Management For For 1.2 Elect Director Michael McGee Management For For 1.3 Elect Director Manuel Paolo A. Villar Management For For 1.4 Elect Director Marcelino C. Mendoza Management For For 1.5 Elect Director Patrick V. Caoile Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For STORNOWAY DIAMOND CORPORATION Meeting Date:OCT 19, 2015 Record Date:AUG 21, 2015 Meeting Type:ANNUAL Ticker:SWY Security ID:86222Q806 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick Godin Management For For 1.2 Elect Director Hume Kyle Management For For 1.3 Elect Director John LeBoutillier Management For For 1.4 Elect Director Matthew Manson Management For For 1.5 Elect Director Gaston Morin Management For For 1.6 Elect Director Peter B. Nixon Management For For 1.7 Elect Director Ebe Scherkus Management For For 1.8 Elect Director Douglas B. Silver Management For For 1.9 Elect Director Marie-Anne Tawil Management For For 1.10 Elect Director Serge Vezina Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For STORNOWAY DIAMOND CORPORATION Meeting Date:MAY 16, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:SWY Security ID:86222Q806 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick Godin Management For For 1.2 Elect Director Hume Kyle Management For For 1.3 Elect Director John LeBoutillier Management For For 1.4 Elect Director Matthew Manson Management For For 1.5 Elect Director Gaston Morin Management For For 1.6 Elect Director Peter B. Nixon Management For For 1.7 Elect Director Ebe Scherkus Management For For 1.8 Elect Director Douglas B. Silver Management For For 1.9 Elect Director Marie-Anne Tawil Management For For 1.10 Elect Director Serge Vezina Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Advance Notice Requirement Management For Against 4 Advisory Vote on Executive Compensation Approach Management For For TAHOE RESOURCES INC. Meeting Date:MAR 31, 2016 Record Date:FEB 22, 2016 Meeting Type:SPECIAL Ticker:THO Security ID:873868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares in Connection with the Acquisition of Lake Shore Gold Corp. Management For For TAHOE RESOURCES INC. Meeting Date:MAY 04, 2016 Record Date:APR 04, 2016 Meeting Type:ANNUAL Ticker:THO Security ID:873868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tanya M. Jakusconek Management For For 1.2 Elect Director Drago G. Kisic Management For For 1.3 Elect Director C. Kevin McArthur Management For For 1.4 Elect Director Alan C. Moon Management For For 1.5 Elect Director A. Dan Rovig Management For For 1.6 Elect Director Paul B. Sweeney Management For For 1.7 Elect Director James S. Voorhees Management For For 1.8 Elect Director Kenneth F. Williamson Management For For 1.9 Elect Director Klaus M. Zeitler Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For TERANGA GOLD CORPORATION Meeting Date:JUN 07, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:TGZ Security ID:880797105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan R. Hill Management For For 1.2 Elect Director Richard S. Young Management For For 1.3 Elect Director Christopher R. Lattanzi Management For For 1.4 Elect Director Jendayi E. Frazer Management For For 1.5 Elect Director Edward Goldenberg Management For For 1.6 Elect Director David J. Mimran Management For For 1.7 Elect Director Alan R. Thomas Management For For 1.8 Elect Director Frank D. Wheatley Management For For 1.9 Elect Director William J. Biggar Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For TERANGA GOLD CORPORATION Meeting Date:JUN 07, 2016 Record Date:MAY 03, 2016 Meeting Type:ANNUAL Ticker:TGZ Security ID:C8844A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan R. Hill Management For For 1.2 Elect Director Richard S. Young Management For For 1.3 Elect Director Christopher R. Lattanzi Management For For 1.4 Elect Director Jendayi E. Frazer Management For For 1.5 Elect Director Edward Goldenberg Management For For 1.6 Elect Director David J. Mimran Management For For 1.7 Elect Director Alan R. Thomas Management For For 1.8 Elect Director Frank D. Wheatley Management For For 1.9 Elect Director William J. Biggar Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For TMAC RESOURCES INC. Meeting Date:JUN 21, 2016 Record Date:MAY 09, 2016 Meeting Type:ANNUAL Ticker:TMR Security ID:872577101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew B. Adams Management For For 1.2 Elect Director Leona Aglukkaq Management For For 1.3 Elect Director Joao P. S. Carrelo Management For For 1.4 Elect Director Russell L. Cranswick Management For For 1.5 Elect Director Franklin L. Davis Management For For 1.6 Elect Director E. Randall Engel Management For For 1.7 Elect Director David R. Faley Management For For 1.8 Elect Director Catharine E. G. Farrow Management For For 1.9 Elect Director John W. Lydall Management For For 1.10 Elect Director A. Terrance MacGibbon Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For TOREX GOLD RESOURCES INC. Meeting Date:JUN 09, 2016 Record Date:APR 27, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:TXG Security ID:891054108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Stanford Management For For 1.2 Elect Director Michael Murphy Management For For 1.3 Elect Director A. Terrance MacGibbon Management For For 1.4 Elect Director David Fennell Management For For 1.5 Elect Director James Crombie Management For For 1.6 Elect Director Frank Davis Management For For 1.7 Elect Director Andrew Adams Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Employee Share Unit Plan Management For For 4 Amend Stock Option Plan Management For For 5 Amend Restricted Share Unit Plan Management For For 6 Approve Stock Consolidation Management For For TOREX GOLD RESOURCES INC. Meeting Date:JUN 09, 2016 Record Date:APR 27, 2016 Meeting Type:ANNUAL/SPECIAL Ticker:TXG Security ID:ADPV19892 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Stanford Management For For 1.2 Elect Director Michael Murphy Management For For 1.3 Elect Director A. Terrance MacGibbon Management For For 1.4 Elect Director David Fennell Management For For 1.5 Elect Director James Crombie Management For For 1.6 Elect Director Frank Davis Management For For 1.7 Elect Director Andrew Adams Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Employee Share Unit Plan Management For For 4 Amend Stock Option Plan Management For For 5 Amend Restricted Share Unit Plan Management For For 6 Approve Stock Consolidation Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Gold and Precious Metals Fund By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
